Case 4:13-cr-00007-WTM-CLR Document 946 Filed 07/08/20 Page 1 of 5

IN THE UNITED STATES DISTRICT COURT FOR
THE SOUTHERN DISTRICT OF GEORGIA
SAVANNAH DIVISION
UNITED STATES OF AMERICA
Vv. CASE NO. CR413-007
WILLIE JONES,

Defendant.

 

ORDER
Before the Court is Defendant Willie Jones’s Motion for
Compassionate Release (Doc. 931), which the Government opposes
(Doc. 933). For the following reasons, Defendant’s motion (Doc.
931) is DISMISSED.
BACKGROUND
On August 19, 2013, Defendant Jones pleaded guilty to one
count of conspiracy to possess with intent to distribute

cocaine, crack cocaine, and marihuana in violation of 21 U.S.C.

§ 846. (Doc. 399.) Defendant was sentenced to 151 months’
imprisonment, followed by 5 years of supervised release. (Doc.
487.) According to the BOP website, Defendant is currently

incarcerated at the Federal Correctional Institution (“FCI”)
Estill in Estill, South Carolina with a projected release date

of August 19, 2023. See BOP Inmate Locator, Federal Bureau of

 

Prisons, https://www.bop.gov/inmateloc/ (last visited on July 7,

2020).
Case 4:13-cr-00007-WTM-CLR Document 946 Filed 07/08/20 Page 2 of 5

ANALYSIS

Defendant seeks compassionate release due to the COVID-19
pandemic. (Doc. 931 at 1.) Defendant argues that he has served
more than eighty percent of his sentence, has taken many courses
while in the Federal Bureau of Prisons (“BOP”), has obtained his
GED, and has maintained good conduct. (Id.) Defendant generally
claims that he “has the requirements due to the information that
Attorney General Mr. Barr has mention[ed] due to the COVID-19
pandemic” and that he “is afraid for his life due to the virus.”
(Id.) The Government opposes Defendant’s request and argues that
Defendant has failed to exhaust his administrative remedies and
has not provided evidence of any qualifying medical conditions
as required under U.S.S.G. § 1Bl1.13. (Doc. 933.)

The Court finds that Defendant’s motion must be dismissed.
The Court agrees with the Government that Defendant has
presented no evidence that he has exhausted his administrative
remedies or has a qualifying medical condition. First, Defendant
does not claim that he ever sought compassionate release before
the warden. 18 U.S.C. § 3582(c)(1) (A) provides that the Court
can reduce the term of imprisonment upon

motion of the Director of the Bureau of Prisons, or

upon motion of the defendant after the defendant has

fully exhausted all administrative rights to appeal a

failure of the Bureau of Prisons to bring a motion on

the defendant's behalf or the lapse of 30 days from

the receipt of such a request by the warden of the
defendant's facility, whichever is earlier
Case 4:13-cr-00007-WTM-CLR Document 946 Filed 07/08/20 Page 3 of 5

Additionally, 28 C.F.R. § 571.61 requires an inmate seeking a
compassionate release to submit a written request to the
prison’s warden. At a minimum, the inmate’s request must contain
“[t]he extraordinary or compelling circumstances that the inmate
believes warrant consideration;” and “[p]roposed release plans,
including where the inmate will reside, how the inmate will
support himself/herself, and, if the basis for the request
involves the inmate's health, information on where the inmate
will receive medical treatment, and how the inmate will pay for
such treatment.” Id. § 571.61(a). In this case, Defendant has
not claimed that he sought a reduction in his sentence based on
compassionate release before the BOP. As there is no evidence
that Defendant has presented his request for compassionate
release to the warden, Defendant has not exhausted his
administrative remedies and the Court must dismiss Defendant’s

motion. United States v. Raia, 954 F.3d 594, 597 (3d Cir. 2020);

 

United States v. McCloskey, No. 4:18-CR-260, 2020 WL 3078332, at

 

*5 (S.D. Ga. June 9, 2020).

Moreover, even if Defendant had exhausted his
administrative remedies, he has not provided “extraordinary and
compelling reasons” that warrant a reduction in his sentence.
Under § 3582(c)(1) (A), a court may order a sentence reduction

where the court determines, upon consideration of the factors
Case 4:13-cr-00007-WTM-CLR Document 946 Filed 07/08/20 Page 4 of 5

set forth in 18 U.S.C. § 3553(a), that “extraordinary and
compelling reasons” exist and the defendant does not present a
danger to the safety of any other person or the community. See
U.S.S.G. § 1B1.13. In its consideration of compassionate
release, the Court is constrained by the applicable policy
statements issued by the United States Sentencing Commission.
See 18 U.S.C. § 3582(c)(1) (A). The application notes to the
applicable policy statement list three specific examples of
extraordinary and compelling reasons to consider a reduction of
sentence under § 3582(c) (1) (A): (1) a serious medical condition;
(2) advanced age; and (3) family circumstances. U.S.S.G § 1B1.13
n.1(A)-(C). A fourth catch-all category provides: "As determined
by the Director of the Bureau of Prisons, there exists in the
defendant's case an extraordinary and compelling reason other
than, or in combination with," the aforementioned three
categories. Id. n.1(D). For a medical condition to qualify as an
extraordinary and compelling reason, the condition must
“substantially diminish[] the ability of the defendant to
provide self-care within the environment of a correctional
facility and [is one] from which he or she is not expected to
recover.” U.S.S.G. § 1B1.13, n.1(A) (il).

Here, Defendant has not alleged that he has any medical
condition much less a medical condition that meets’ these

criteria. Moreover, the Court does not find that COVID-19 is in
Case 4:13-cr-00007-WTM-CLR Document 946 Filed 07/08/20 Page 5of5

and of itself an extraordinary and compelling reason to warrant
compassionate release. See Raia, 954 F.3d at 597 (“[T[he mere
existence of COVID-19 in society and the possibility that it may
spread to a particular prison alone cannot independently justify
compassionate release, especially considering BOP's statutory
role, and its extensive professional efforts to curtail the
virus's spread."). Accordingly, without additional medical
evidence, the Court would deny Defendant’s motion on the merits
as well.
CONCLUSION

Accordingly, based on the foregoing, Defendant’s Motion for
Compassionate Release (Doc. 931) is DISMISSED.

SO ORDERED thi BF

is G day of July 2020.

tiwag

WILLIAM T. MOORE, JRV¥
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF GEORGIA
